
	
		II
		110th CONGRESS
		1st Session
		S. 513
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 7, 2007
			Mr. Leahy (for himself
			 and Mr. Bond) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to
		  revive previous authority on the use of the Armed Forces and the militia to
		  address interference with State or Federal law, and for other
		  purposes.
	
	
		1.Revival of previous authority on use of
			 Armed Forces and militia to address interference with State or Federal
			 law
			(a)Repeal of amendments made by Public Law
			 109–364Section 1076 of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364), and the amendments made by that section, are repealed.
			(b)Revival of previous authorityThe provisions of chapter 15 of title 10,
			 United States Code, that were amended by section 1076 of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007, as such provisions
			 were in effect on the day before the date of the enactment of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007, are hereby
			 revived.
			(c)Clerical amendments
				(1)Heading amendmentThe heading of chapter of 15 of title 10,
			 United States Code, is amended to read as follows:
					
						
							CHAPTER
				15—INSURRECTION
						
						.
				(2)Clerical amendments(A)The tables of chapters at the beginning of
			 subtitle A of title 10, United States Code, and at the beginning of part I of
			 such subtitle, are each amended by striking the item relating to chapter 15 and
			 inserting the following new item:
						
							
								15.Insurrection331
							
							.
					(B)The table of sections at the beginning of
			 chapter 15 of such title is amended by striking the item relating to section
			 333 and inserting the following new item:
						
							
								333. Interference with State
				and Federal
				law.
							
							.
					
